Eldridge, Judge,
concurring specially.
While I agree totally with the opinion of the majority, I feel it necessary to clarify some points, because my Kelson v. Central of Ga. R. Co., 234 Ga. App. 200 (505 SE2d 803) (1998), opinion has been misconstrued in the trial court.
In Kelson v. Central of Ga. R. Co., supra, plaintiff’s conduct was the sole proximate cause of his injuries, because Kelson negligently moved from a position of safety on a side ladder to the end ladder while attempting to hold his radio in his free hand, released his hold on the side ladder, attempted to grab the end ladder with such hand, missed the grab, and jumped to the coupling to break his fall just prior to the coupling impact; his foot was caught in the coupling. Although Kelson alleged a violation of the Federal Safety Appliance Act, he presented no evidence of such violation.
1. Under the FSAA and the Automatic Coupler Act, proof of a defect in safety equipment at trial by the injured employee constitutes strict liability of the railroad under either of the federal acts. See 45 USC § 53; 49 USC 20302 (a) (1) (A) (formerly 45 USC § 2); Central of Ga. R. Co. v. Carter, 212 Ga. App. 528, 529 (1) (442 SE2d 269) (1994); Western & Atlantic R. v. Gentle, 58 Ga. App. 282, 288-296 (198 SE 257) (1938). Therefore, the railroad is not entitled to summary judgment where there exists any evidence that either the *282FSAA or ACA has been violated, causing injury to the employee. Shiver v. Norfolk-Southern R. Co., 269 Ga. 168 (496 SE2d 903) (1998).
Decided November 2, 2000
Reconsideration denied December 12, 2000
Burge & Wettermark, F. Tucker Burge, Grover & Childs, Denmark Groover, Jr., for appellant.
Weissman, Nowack, Curry & Wilco, William C. Thompson, Laura S. Morris, for appellee.
2. As to the Federal Employers’ Liability Act, the railroad is liable for slight negligence; therefore, the employee’s negligence cannot constitute the sole proximate cause of his injury but only a concurrent proximate cause where the railroad’s negligence constituted a concurrent proximate cause of his injuries. See Kelson v. Central of Ga. R. Co., supra at 203. Thus, where the railroad is negligent in the misalignment of the box cars, negligent in violation of the FELA, FSAA, or ACA that causes the employee to have to go between the box cars to effect a coupling, then the negligence of the employee in violating the work rules and placing himself in a position of danger does not constitute the sole proximate cause of his injuries but merely a concurrent proximate cause. See Kelson v. Central of Ga. R. Co., supra at 203. If the railroad could escape liability under the FELA, FSAA, or ACA by merely making all dangerous acts required to be performed in the employment on the railroad the sole proximate cause of the employee’s injury, then the railroad would successfully avoid the intent and purpose of these Acts in contravention of the intent of Congress, because it knows that such dangerous conduct must be engaged in by employees to keep the railroad functioning despite any work rules.